DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 4-7, and 9-33, are currently pending.  Claims 3 and 8 are canceled.  Claims 12-29 are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9-11, 30 and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe (US 4,474,853).
Regarding claims 1 and 2, Watanabe discloses a composition comprising a porous sorbent particulate (C3/L14-33), and at least one of a metal oxide or metal hydroxide that is deposited within the pores of the porous sorbent particulate (C4/L4-15).  Watanabe discloses that the metal oxide or metal hydroxide is zirconium oxide or zirconium hydroxide (C4/L4-15).  Watanabe discloses that the porous sorbent particulate is activated carbon (C3/L14-33; claim 2) that may be derived from pitch or synthetic, organic high polymer, both of which are inherently carbonaceous materials (C3/L14-33).
Regarding limitations recited in claims 9 and 10 which are directed to specific properties of the composition recited in said claims, it is noted that once a composition is disclosed to comprise a porous sorbent particulate having a metal oxide or hydroxide deposited in the pores of the porous sorbent particulate, such as an activated carbon sorbent with zirconium oxide deposited therein (see citations above), and therefore is the same as the composition of claims 9 and 10, it will, inherently, display the recited properties.  See MPEP §2112.
claim 11, Watanabe discloses that the composition is formed by the steps of contacting a porous sorbent particulate with a solution, wherein the solution comprises at least one of a metal oxide or metal hydroxide or a metal oxide precursor or metal hydroxide precursor, and depositing at least one of a metal oxide or metal hydroxide within the pores of the porous sorbent particulate (C3/L34-C4/L15).
Regarding claim 30, Watanabe discloses a water treatment apparatus comprising a porous sorbent particulate, and at least one of a metal oxide or metal hydroxide that is deposited within the pores of the porous sorbent particulate (C3/L14-33, C4/L4-33).
Regarding claim 31, Watanabe discloses that the porous sorbent particulate has been thermally treated at a temperature less than 400°C (C4/L40-68; Example 1 includes thermal treatments on the sorbent particulate at 190°C, 180°C, 160°C, and a range from room temperature up to 300°C at a rate of 30°C per min, and then heated to 900°C to obtain activated carbon particles).
Claim Rejections - 35 USC § 102/103
Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe (US 4,474,853), as applied to the claims above.
Regarding claims 4 and 5, Watanabe discloses all of the claim limitations as set forth above.  The reference discloses that the amount of metal oxide is about 1% to 10% by weight (C4/L4-15).  This range taught by the reference is sufficiently specific so as to anticipate the claimed ranges of from about 0.1 wt.%  to about 2 wt.%, or from about 0.14 wt.% to about 1 wt.%.  
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Claim Rejections - 35 USC § 103
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 4,474,853), as applied to the claims above, and further in view of Jin et al. (US 2011/0139726).
Regarding claims 6 and 7, Watanabe discloses all of the claim limitations as set forth above.  While the reference teaches that the zirconium-treated composition is based upon activated carbon and may be used for water treatment and offers improved sorptive activity for particular contaminants (C3/L14-33, C4/L4-33), the reference does not explicitly disclose that the composition further comprises a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores.
Jin discloses a composition useful for treating water comprising a porous sorbent particulate of activated carbon (abstract, [0051]-[0052], [0126]), and at least one of a metal oxide or metal hydroxide that is deposited within the pores of the porous sorbent particulate ([0068], [0045]).  Jin discloses that the composition also includes a second porous sorbent particulate which is substantially free of metal oxide or metal hydroxide deposited within its pores ([0066], [0069]-[0072]; coated media mixed with uncoated media).  Jin discloses that the ratio of the porous sorbent particulate and the second porous sorbent particulate is about 5:1 to about 1:5 ([0070]-[0072]; 1.0% to 35% coated particles in coated/uncoated mixture with specific percentages identified within that range; 35% is approximately 1:2).  Jin teaches that this combination of coated and uncoated media allows for the coated particles to provide new removal capabilities to the water treatment device without affecting the original functions of the activated carbon material ([0053]; [0076]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a composition comprising a combination of the zirconium oxide or zirconium hydroxide treated activated carbon and untreated activated carbon, such as in a ratio of 1-35% treated particles in the combination, for the water treatment device of Watanabe, as suggested by Jin, since doing so will allow .
Claim 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 4,474,853), as applied to the claims above, and further in view of Vaughn et al. (US 2013/0284573).
Regarding claims 32 and 33, Watanabe discloses all of the claim limitations as set forth above.  While the reference describes preparation of a porous sorbent particulate of activated carbon (C4/L40-68), the reference does not disclose that the porous sorbent composition has been acid washed prior to impregnation with the zirconium-containing solution.
Vaughn discloses activated carbon media used for water purification (abstract).  Vaughn discloses that acid washing procedures are commonly used in the art to reduce leaching of naturally present contaminants of arsenic and antimony from the activated carbon ([0005]).  Once the majority of the leachable fractions of these components are removed, the activated carbon may be neutralized and rinsed with water ([0006]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include a preliminary step of acid washing the porous sorbent particulate of activated carbon of Watanabe, as suggested by Vaughn, since doing so will remove naturally present contaminants in the activated carbon, such as arsenic and antimony, and thereby prevent these contaminants from leaching into water to be treated by the final composition.
Response to Arguments
To the extent that they apply to the modified grounds of rejection presented above, applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Watanabe fails to disclose that the porous sorbent particulate is formed from one of the options now recited in claim 1.  

Applicant’s arguments regarding the § 102 rejection under Jin are moot in view of the claim amendments and modified grounds of rejection presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaughn et al. (US 2013/0284573; [0016]), Hu et al. (US 2002/0110689; [0038]), Py et al. (US 2003/0003289; [0016]-[0017]) and Mitchell et al. (US 2003/0038084; [0047]) all disclose that activated carbon may come from a number of sources, including bituminous coal, pitch, shells, husks, wood, and the like.  Thus, should applicant further amend the options in the Markush group for the source of the porous sorbent particulate (such as to eliminate “carbonaceous materials” from the list), it is noted that all of these sources appear to be obvious variants.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777